DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The claim amendment filed on 05/21/2021 has been entered with pending Claims 2-5, 7-13, 19, 21-29, 34, 36-39 and cancelled Claims 1, 6, 14-18, 20, 30-33, 35. The following is an examiner’s statement of reasons for allowance: 

Independent Claim 11 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following:
accessing a non-linear intensity scaling model configured to change intensities of the pixels in the darker pixel areas more than intensities of the pixels in the lighter pixel areas; applying the non-linear intensity scaling model to the darkened image data to form adjusted image data; and presenting the adjusted image data, wherein the darkened image data includes a low intensity image data sub-set, and a high intensity image data sub-set, wherein the low intensity image data sub-set comprises pixels having intensity levels up to 25% of a maximum intensity, and wherein the high intensity image data sub-set comprises pixels having intensity levels from 95% of the maximum intensity, wherein the non-linear intensity scaling model is configured to increase the intensities of the pixels forming the low intensity image data sub-set and to decrease the intensities of the pixels forming the high intensity image data sub-set.



Independent Claim 27 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following:
wherein the non-linear scaling model is a non-linear intensity scaling model, and wherein the image data processing device for adjusting the image data by applying a non- linear scaling model is configured to increase intensity of a low intensity image data sub-set, wherein the low intensity image data sub-set comprises intensity levels up to 25% of maximum intensity, and decrease intensity of a high intensity image data sub-set, wherein the high intensity image data sub-set comprises intensity levels from 95% of the maximum intensity.

Claims 19, 21-26, 28-29, 34 are dependent upon Claim 27 and are therefore allowable.

Independent Claim 36 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following:
accessing a non-linear intensity scaling model configured to change intensities of the pixels in the darker pixel areas more than intensities of the pixels in the lighter pixel areas; applying the non-linear intensity scaling model to the darkened image data to form adjusted image data; and outputting the adjusted image data, wherein the darkened image data includes a low intensity image data sub-set, and a high intensity image data sub-set, wherein the low intensity image data sub-set comprises pixels having intensity levels up to 25% of a maximum intensity, and wherein the high intensity image data sub-set comprises pixels having intensity levels from 95% of the maximum intensity, US.132928974.01AMBU0055-01-US PaWg 8of 10 wherein the non-linear intensity scaling model is configured to increase the intensities of the pixels forming the low intensity image data sub-set and to decrease the intensities of the pixels forming the high intensity image data sub-set.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667